Exhibit 5.05 Investors Capital Holdings, Ltd. CODE OF BUSINESS CONDUCT AND ETHICS A Scope. This Code of Business Conduct and Ethics (including all Appendices, revised as of September 6, 2011, hereinafter referred to as this “Code”) applies to the following persons (“Covered Persons”): (i) directors, officers and employees, and (ii) persons, such as registered representatives, who, for purposes of FINRA regulation, are deemed to be associated persons (“Associated Persons”), of Investors Capital Holdings, Ltd. (“ICH”), Investors Capital Corp. (“ICC”) and/or ICH’s other subsidiaries (collectively, the “Company”).As, where and to the extent expressly stated herein, certain portions of this Code apply only to certain types of Covered Persons, such as Associated Persons. The conduct of certain Covered Persons may also be governed by the provisions of other Company documents.For instance, Associated Persons must also comply with the provisions of ICC’s Written Supervisory Procedures Manual.Where particular conduct of a Covered Person is addressed both by this Code and by one or more other such documents, the most restrictive and inclusive provisions among them shall apply as to that conduct.In no case shall this Code or any such other Company document restrict the meaning and applicability of any federal, state, self-regulatory or other law, rule or regulation. B. Purpose. The Company is proud of the values with which it conducts business.It has and will continue to uphold the highest levels of business ethics and personal integrity in all types of transactions and interactions.To this end, this Code of Business Conduct and Ethics serves to (1) emphasize the Company’s commitment to ethics and compliance with the law; (2) set forth basic standards of ethical and legal behavior; (3) provide reporting mechanisms for known or suspected ethical or legal violations; and (4) help prevent and detect wrongdoing. Given the variety and complexity of ethical questions that may arise in the Company’s course of business, this Code of Business Conduct and Ethics serves only as a rough guide in areas where this Code is not explicit in its mandates.Confronted with ethically ambiguous situations, the Covered Persons should remember the Company’s commitment to the highest ethical standards and seek advice from supervisors, managers or other appropriate personnel to ensure that all actions they take on behalf of the Company honor this commitment. 4 C. Ethical Standards. 1.
